t c summary opinion united_states tax_court ranbir singh balvinder kaur petitioners v commissioner of internal revenue respondent docket no 5032-o00s filed date ranbir singh pro_se andrew j wyman for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and the issues for decision are whether petitioners are entitled to a sec_21 child_care_credit in each of the years and and whether petitioners are entitled to a dependency_exemption deduction for heche singh in some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in san jose california on the date the petition was filed in this case during the years in issue several children resided with petitioners one of these children heche who is petitioner husband’s ranbir’s daughter was placed in foster care on date and remained in foster care through the end of and through all of in both and petitioner wife balvinder cared for the children at home in addition to working a graveyard shift balvinder’s mother jagdish visited petitioners in the united_states in through may and then again in from june through the end of the year during these periods she helped care for the children before during and after the years in issue petitioners spent approximately dollar_figure to dollar_figure on expenses_incurred by jagdish for travel and while in the united_states petitioners filed a joint federal_income_tax return for each of the years and in each year petitioners claimed a child_care_credit in the amount of dollar_figure for expenses of dollar_figure related to care allegedly provided by caclia g bravo respondent disallowed the credit in each year and disallowed a dependency_exemption deduction which petitioners claimed in for heche the first issue for decision is whether petitioners are entitled to a sec_21 child_care_credit for each of the years in issue subject_to requirements not applicable here a taxpayer is entitled to a credit under sec_21 in an amount equal to a portion of certain child care and related expenses paid during the taxable_year petitioners argue that the expenses they incurred in connection with jagdish are child care expenses which fall under sec_21 petitioners did not identify caclia g bravo or otherwise explain why the care provider listed on the return is a person other than jagdish but respondent stated that petitioners claim to have used this person’s name address and social_security_number because they did not have a social_security_number for jagdish q4e- petitioners are not entitled to a child_care_credit in either of the years in issue first balvinder was the main care provider for the children and jagdish assisted her only during the periods of time she was in the country second petitioners have not shown that they paid any child care expenses other than the expenses_incurred in connection with jagdish these are clearly personal and family_expenses and as such are not deductible pursuant to sec_262 finally the false information provided on each of the returns for the years in issue--with an identical amount of expenses in each year which was just enough to provide petitioners with the maximum allowable credit---persuades us that the alleged expenses had no connection with any services provided by jagdish the second issue for decision is whether petitioners are entitled to a dependency_exemption deduction for heche in subject_to limitations not applicable here a deduction is allowed under sec_15l a for each dependent of a taxpayer sec_15l1 a and c a taxpayer’s child is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 heche was in foster care throughout all of and although petitioners made payments for her support after that year they made no such payments in the year in issue we - - therefore sustain respondent’s disallowance of the dependency_exemption deduction for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
